January 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      KIMBERLY MITCHELL, Appellant

NO. 14-14-00928-CV                          V.

    CHASE BANK, TARAD RASHAWN BESSARD, TANYA JOHNSON,
                           Appellees
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
purportedly signed by the court below on November 14, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kimberly Mitchell.
      We further order this decision certified below for observance.